Order entered December 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00817-CV

       GATEWAY DIAGNOSTIC IMAGING, LLC D/B/A GATEWAY
           DIAGNOSTIC IMAGING MID-CITIES., Appellant

                                          V.

   KRISHA VERNI RATNASABAPATHY, INDIVIDUALLY, AS NEXT
      FRIEND OF T.R., A MINOR, AND V.R. A MINOR AND AS
 INDEPENDENT ADMINISTRATOR OF THE ESTATE OF PRADEEPAN
                RATNASABAPATHY, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-00614

                                      ORDER

      Before the Court is appellees’ December 1, 2020 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than January 13, 2021.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE